No. 04-99-00358-CR

Jorge Luis PEREZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CR-4509
Honorable Raymond Angelini, Judge Presiding

Opinion by:	Paul W. Green, Justice


Sitting:	Phil Hardberger, Chief Justice

		Alma L. López, Justice

		Paul W. Green, Justice


Delivered and Filed:	June 28, 2000


AFFIRMED

	Appellant, Jorge Luis Perez, appeals his conviction for murder. Perez pled guilty and
was sentenced to fifty years in accordance with the terms of his plea bargain. He preserved
a single point of error regarding the trial court's failure to suppress his written statement.
Perez contends the statement was inadmissible because it was taken in violation of his rights
under the Vienna Convention on Consular relations. We affirm the trial court's judgment.

Background
	Beatrice Cisneros died as a result of a blow to the head. On June 10, 1998, Perez was
arrested after his girlfriend's daughter informed police Perez told her he hit  Cisneros in the
head because she would not be quiet during a robbery. Following the arrest, officers read
Perez his Miranda rights in Spanish and Perez signed a form stating he understood his
rights. Perez denied knowing anything about the murder.

	Approximately a week later, Perez notified the police from jail that he wanted to talk.
The officers again read him his rights in Spanish. Perez gave a statement in Spanish which
was translated and taken down in English. The statement was then read back to Perez in
Spanish. He agreed it was correct and signed the statement before two witnesses. In the
statement, Perez maintains he was only a witness to the murder; another man actually hit
Cisneros.

	Unknown to the officers at the time of Perez's arrest and statement, Perez is a citizen
of Mexico. Perez was not informed he had a right to contact the Mexican consulate at the
time of his arrest or his statement. He contends Tex. Code Crim. Proc. Ann. art. 38.23(a)
(Vernon Supp. 2000) requires suppression of his written statement because he was never
advised of his right to contact the Mexican consulate pursuant to the Vienna Convention on
Consular Relations.

Discussion
	In reviewing the trial court's decision on a motion to suppress, if the appellant alleges
error in the application of the law to the facts, we review de novo. See Guzman v. State, 955
S.W.2d 85, 89 (Tex. Crim. App. 1997). We apply a de novo standard in this case because
there are no issues of credibility or demeanor of the witnesses. See State v. Fecci, 9 S.W.3d
212, 220 (Tex. App.­San Antonio1999, no pet.)

	"The Vienna Convention on Consular Relations grants a foreign national who has
been arrested, imprisoned or taken into custody a right to contact his consulate and requires
the arresting government authorities to inform the individual of this right 'without delay.'"
Rocha v. State, No. 73,280, slip op. at 18, 2000 WL 368923 at *10 (Tex. Crim. App. April
12, 2000) (citing Maldonado v. State, 998 S.W.2d 239, 246-47 (Tex. Crim. App. 1999)
(citing Vienna Convention on Consular Relations, April 24, 1963, art. 36(1)(b), 21 U.S.T.
77, 100-101, 595 U.N.T.S. 261, 292 (ratified by the United States on Nov.24, 1969))).

	The question of whether the Vienna Convention confers on a foreign national an
individual "right to consular assistance following arrest" has not been settled. See Flores v.
Johnson, ___ F.3d ___, 2000 WL 426212 at *2 (5th Cir. 2000); see also Rocha v. State, No.
73,280, slip op. at 27-28, 2000 WL 368923 at *13-14; Maldonado v. State, 998 S.W.2d at
247; United States v. Lombera-Camorlinga, 206 F.3d 882, 884 (9th Cir. 2000); United
States v. Li, 206 F.3d 56, 62 (1st Cir. 2000).

	However, the Texas Court of Criminal Appeals recently ruled the exclusionary rule
of Tex. Code Crim. Proc. Ann art. 38.23(a) does not apply to violations of treaties. Rocha
v. State, No. 73,280, slip op. at 30, 2000 WL 368923 at *15. Accordingly, suppression of
evidence is not an available remedy for violation of the Vienna Convention. Id.; see also
Lombera-Camorlinga, 206 F.3d at 883-84 (holding suppression is not a remedy for violation
of Vienna Convention under federal law); Li, 206 F.3d at 66 (denying suppression of
evidence as remedy for violation of treaty). Even if Perez's rights were violated, the trial
court was correct to deny the motion to suppress.(1)
Conclusion
	Because Perez had no right to suppression of his statement under the Vienna
Convention on Consular Relations, we affirm the judgment of the trial court.


								PAUL W. GREEN,

								JUSTICE


PUBLISH

1.  Additionally, we note Perez did not inform the officers he was a Mexican national nor did he request contact
with the consulate. The right to consular assistance, if it exists, is triggered by the request of the person arrested. See
Lombera-Camorlinga, 206 F.3d at 885. We found no case that suggests the police have an independent duty to inquire
about citizenship.